Citation Nr: 0209287	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an adequate substantive appeal was filed with respect 
to the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
April 1973.

This issue comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.  

In February 2002, the veteran had a videoconference hearing 
at the RO before the undersigned.  A transcript of the 
hearing is of record.  At that time, he was advised that the 
Board would consider whether an adequate substantive appeal 
had been filed.  He was given an opportunity to address that 
issue at the hearing, and he was advised that the record 
would remain open for 60 days for the presentation of 
additional argument by him or his representative.


FINDINGS OF FACT

1.  The RO notified the veteran, with the appropriate 
advisement of appellate rights, of the denial of his claim 
for service connection for PTSD in a letter dated in February 
2000.  

2.  The veteran's VA Form 9 received in December 2000 did not 
discuss any errors of fact or law regarding the RO's 
determination that service connection was not warranted for 
PTSD.  

3.  The veteran did not file an adequate substantive appeal 
with respect to this claim.  



CONCLUSION OF LAW

An adequate substantive appeal on the issue of service 
connection for PTSD was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.202, and 20.203 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

VA has already fulfilled the notice and duty to assist 
requirements as it pertains to this particular case.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Pertinent regulations specify that 
the veteran and his representative are to be notified and be 
given an opportunity to request a hearing and to present 
written argument when the Board considers the issue of 
adequacy of a substantive appeal.  38 C.F.R. § 20.203 (2001).  
At the February 2002 videoconference hearing, the veteran and 
his representative were given notice that the Board would be 
considering whether the veteran's substantive appeal was 
adequate with respect to his claim for service connection for 
PTSD, and they were given an opportunity to present oral 
argument related to this issue at the hearing. 38 C.F.R. § 
20.203 (2001).  Moreover, during the hearing, the veteran and 
his representative were advised as to the regulations 
pertinent to the issue of adequacy of the substantive appeal.  
The veteran was given 60 days to submit written argument on 
this issue.  Furthermore, in June 2002, the Board wrote to 
the veteran, providing him written notification of the 
pertinent laws and regulations and of their application to 
his case.  The letter was addressed to the veteran's most 
recent address of record, and it was returned as 
undeliverable.  Accordingly, the requirements of 38 C.F.R. § 
20.203 of notice to the veteran of the applicable regulations 
and of opportunity to testify and to present written argument 
have been fulfilled.

The veteran has not referenced any unobtained evidence that 
might aid his claim. While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street. "  If a claimant wishes help, he cannot 
passively wait for it. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record (i.e., the procedural history contained in the 
claims file) to properly decide whether the Board has 
jurisdiction over this claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  It is the responsibility of the Board to 
determine questions of adequacy of appeal.  38 U.S.C.A. 
§ 7105(d)(3).

In light of the notice provided to the veteran and his 
representative at the videoconference hearing, the Board 
concludes that its consideration of the issue of adequacy of 
substantive appeal does not violate the veteran's procedural 
rights.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The question, then, that must be resolved is whether the 
Board has jurisdiction to consider the claim of entitlement 
to service connection for PTSD.  The law provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3) (West 1991).  The Board "may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed."  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (2001).

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105.  38 C.F.R. §§ 20.200 and 20.202.

In this case, a February 2000 rating decision denied the 
veteran's claim for service connection for PTSD was denied.  
The RO advised the veteran about this rating decision in a 
February 2000 letter, and he submitted a notice of 
disagreement in June 2000.  After a notice of disagreement is 
filed, the agency of original jurisdiction is to take such 
review action as is appropriate and, if the matter is not 
resolved to the claimant's satisfaction, issue a SOC.  38 
U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26 and 19.29 (2001).  The 
RO issued a SOC in October 2000.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information. 38 C.F.R. § 20.202.  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.202. To the extent feasible, the arguments 
should be related to specific items in the SOC.  Id. The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

In this case, the February 2000 rating decision dealt with 
the issue of entitlement to service connection for PTSD.  The 
veteran's notice of disagreement provided, in pertinent part, 
"I disagree with the rating decision dated February 2, 2,000 
(sic) and am initiating a Notice of Disagreement."  A 
Statement of the Case was provided in October 2000.  The 
cover letter accompanying the SOC instructed the veteran to 
read the instructions that come with the VA Form 9 carefully 
in that they tell the claimant what to do to perfect the 
appeal.  The veteran submitted a VA Form 9 received in 
December 2000.  In the space provided for the veteran to say 
why he felt that VA decided his case incorrectly, the veteran 
made no assertions.  He said he would present his 
"contents" at a hearing.  This statement does not point to 
any error of fact or law in the determination being appealed.  
See 38 U.S.C.A. § 7105 (West 1991).

The substantive appeal should "set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination . . . 
being appealed."  38 C.F.R. § 20.202; see also, 38 U.S.C.A. § 
7105(d)(3) (West 1991).  There was not a statement of record 
from his representative within a year of the notice of the 
determination being appealed. (One year from notice of the 
rating action is the time limit within which a substantive 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2001).)  The veteran's representative did 
not file a statement until October 11, 2001 wherein he stated 
that the veteran would assert his contentions, as indicated 
on the VA Form 9, at the scheduled hearing before the Board.  
The representative further requested that the file be 
returned to the service organization for a more comprehensive 
VA Form 1-646, if the veteran could not attend the hearing 
before the Board.  

During the February 2002 VideoConference hearing, the Board 
addressed the issue and the requirements regarding the 
adequacy of the veteran's substantive appeal.  The file was 
left open an additional 60 days for submission of argument as 
to why the substantive appeal was adequate.  The 60 days 
expired, and the veteran did not submit any additional 
argument regarding this matter.  In June 2002, the veteran 
and his representative were a sent letter notifying the 
veteran that the issue regarding of the adequacy of the 
substantive appeal, and the veteran was provided an 
additional 60 days from the date of the letter to show why 
the substantive appeal was adequate.  The record reflects 
that the June 2002 letter was returned as undeliverable.  The 
Board notes that the letter was sent to the veteran's current 
address of record, and the record does not reflect that the 
veteran has provided a notice of a change of address.  

In this matter, the veteran was notified of the requirements 
for filing a substantive appeal.  He was given instructions 
for filling out the form.  He alleged no error of fact or law 
in the determination being appealed within the time limit for 
perfecting an appeal.  An application for review on appeal 
shall not be entertained unless it is in conformity with 
chapter 71, Title 38, United States Code. 38 U.S.C.A. § 7108 
(West 1991).  There has not been an adequate appeal of this 
issue, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202, and 20.302(b); YT v. Brown, 9 
Vet. App. 195 (1996).



ORDER

The veteran having failed to perfect an appeal, the claim for 
service connection for PTSD is dismissed. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

